Citation Nr: 0814297	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  02-00 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), to include as due to exposure to 
herbicides.  

2.  Entitlement to service connection for osteoarthritis, to 
include as due to exposure to herbicides.  

3.  Entitlement to service connection for a prostate 
disorder, to include as due to exposure to herbicides.   


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.   

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.

A hearing on these matters was held before the undersigned 
Veterans Law Judge sitting at the RO on February 12, 2002.  A 
copy of the hearing transcript has been associated with the 
file.

In September 2003, the Board remanded these issues to the RO 
(via the Appeals Management Center (AMC)) for further 
evidentiary development.  After completion of the requested 
development, the AMC returned the case to the Board for 
appellate review.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam, where he 
is presumed to have been exposed to herbicides.  

2.  Neither osteoarthritis nor prostate disorders are 
presumptively linked to herbicide exposure.  

3.  Osteoarthritis first manifested years after the veteran's 
service and is not related to his service.

4.  A prostate disorder first manifested years after the 
veteran's service and is not related to service.  


CONCLUSIONS OF LAW

1.  Osteoarthritis was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.  A prostate disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated March 2004, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claims.  The veteran was 
notified of the way initial disability ratings and effective 
dates are established in March 2006.  In April 2006, the 
veteran advised that he had no further evidence to submit.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claims.  The duties to notify and assist 
have been met.  

Presumptive Service Connection for Herbicide Exposure

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  In 
this case, the veteran's DD-214 indicates that the veteran 
served in the Republic of Vietnam during the relevant time 
period.  Therefore, he is presumed to have been exposed to 
herbicides.

The Agent Orange Act of 1991 (in part) directed the Secretary 
of VA to enter into an agreement with the National Academy of 
Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure.  The 
Secretary's determination must be based on consideration of 
NAS reports and all other sound medical and scientific 
information and analysis available to the Secretary.  See 38 
U.S.C.A. § 1116 (b) and (c).  As a result of this ongoing 
research, certain diseases have been found to be associated 
with exposure to herbicide agents and will be presumed by VA 
to have been incurred in service even though there is no 
evidence of such disease during such period of service.  38 
C.F.R. §§ 3.307(a), 3.309(e).  

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure."  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999). Reports from NAS are submitted at two-year 
intervals to reflect the most recent findings.  Based on 
input from the NAS reports, the Congress amends the statutory 
provisions of the Agent Orange Act found at 38 U.S.C.A. § 
1116 and the Secretary promulgates the necessary regulatory 
changes to reflect the latest additions of diseases shown to 
be associated with exposure to herbicides.

In this case, the latest update was published in 2007.  
Neither osteoarthritis nor prostate disorders are among the 
diseases found to have a scientific relationship such that 
they can be presumed that exposure to herbicides used in 
Vietnam during the Vietnam era is a cause of the diseases.  
See 72 Fed. Reg. 32395-32407 (2007).  Thus, it may not be 
presumed that the veteran's osteoarthritis or prostate 
disorder is linked to herbicide exposure.  

Direct Service Connection - Legal Criteria

Although the evidence does not support a presumptive link 
between the veteran's osteoarthritis or prostate disorder and 
his active service, the United States Court of Appeals for 
the Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Arthritis may be presumed to have been incurred in service, 
if the evidence shows that such disease became manifest to a 
degree of 10 percent or more within one year from separation 
from active service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Osteoarthritis

As a preliminary matter, the Board notes that the veteran's 
separation examination is negative for complaints of 
osteoarthritis, and no evidence has been received that 
demonstrates a compensable manifestation of osteoarthritis 
within one year of discharge.  Thus, the presumptive period 
is not for application.  38 C.F.R. § 3.307, 3.309.

In February 1996, the veteran was evaluated for joint pain in 
the hands and feet by private physicians P.F. and E.M.  The 
veteran reported a history of pain in the hands and feet 
after exercise and on damp days.  After examination, 
provisional diagnoses of osteoarthritis of the bilateral 
hands and metatarsalgia secondary to pes planus were given. 

On VA examination in April 2000, X-ray studies revealed 
osteoarthritis in the veteran's hands and feet, bilaterally.  
The examiner did not comment on whether the disorder was 
related to the veteran's service.  

The veteran received a second VA examination in December 
2002.  X-ray studies again showed osteoarthritis of the hands 
and feet, bilaterally.  The examiner found that the 
osteoarthritis affecting the veteran's hands "could have 
been precipitated" by activities in Vietnam, such as pulling 
brush, and that the osteoarthritis affecting the veteran's 
feet also "could possibly have been due to the prolonged 
marching, etc..."  

The veteran has continued to receive treatment for 
osteoarthritis of the hands and feet.  None of his treating 
physicians have related his osteoarthritis to his active 
service.

On review, the preponderance of the evidence is against a 
finding that the veteran's osteoarthritis was incurred during 
active service.  There was no evidence of osteoarthritis upon 
the veteran's discharge from service in September 1970.  
Osteoarthritis did not manifest for many years after service 
discharge.  

The Board has considered the opinion of the December 2002 VA 
examiner, who found that osteoarthritis "could have been" 
the result of the veteran's active service.  The use of the 
phrase "could have been," however, renders the examiner's 
opinion speculative in nature.  See Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); see also Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The Board finds that 
the December 2002 nexus opinion is of low probative value due 
to its speculative nature.

The Board has also considered the veteran's belief that his 
osteoarthritis is causally related to active service.  
However, the veteran has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App.  
183, 186 (1997); Espiritu v. Derwinski, 2  Vet. App. 492, 
494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's osteoarthritis is causally related 
to active service.  Thus, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Prostate Disorder 

There were no complaints of a prostate disorder at service 
discharge.  The post-service medical evidence indicates that 
benign prostatic hypertrophy (BPH) was first diagnosed in 
October 1994.  The course of the veteran's treatment was 
uneventful until December 2001, at which point his symptoms 
began to return.  An endoscopy conducted in May 2002 
diagnosed interstitial cystitis.  

The veteran received a VA examination in January 2003.  After 
conducting a physical examination of the veteran and 
reviewing the records that had been provided, the examiner 
concluded that the veteran's prostate disorder was "unlikely 
to be due to service exposure" because of the veteran's 
relatively normal prostate-specific antigen test results and 
a benign May 2002 prostate examination.    

In February 2005, a second VA examination was conducted.  The 
claims folder was reviewed.  The veteran gave a history of 
problems with hesitancy and nocturia beginning in 1987.  He 
has had kidney stones approximately twice a year since then.  
His current symptoms were obstructive voiding patterns, 
frequency and nocturia.  Prostate-specific antigen results 
were reported to be appropriate.  The examiner found that the 
veteran's prostate disorder was not related to his military 
service.  

On review, a preponderance of the evidence is against a 
finding that the veteran's prostate disorder is related to 
his military service.  There was no evidence of a prostate 
disorder upon service discharge.  The first symptoms of a 
prostate disorder manifested many years after discharge.  
There is no medical evidence suggesting that there is a nexus 
between the veteran's disability and his service.  Service 
connection on a direct basis is not warranted.  

The Board acknowledges the veteran's belief that his prostate 
disorder is causally related to active service.  However, he 
has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App.  183, 186 (1997); 
Espiritu v. Derwinski, 2  Vet. App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's prostate disorder is causally 
related to active service.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for osteoarthritis is denied.

Service connection for a prostate disorder is denied.  


REMAND

The veteran has attributed his PTSD to an incident at Bien 
Hoa Air Force Base in August or September 1969.  While the 
veteran was on guard duty, enemy forces infiltrated the base, 
killing some U.S. servicemembers and damaging or destroying a 
U.S. aircraft.  The U. S. Army and Joint Services Records 
Research Center (JSRRC) has verified that a similar episode 
at Bien Hoa Air Force Base took place during the relevant 
time period.  

According to the veteran's service personnel records, the 
veteran was attached to Headquarters, Special Troops and the 
General Staff during the relevant time period.  He has 
indicated that he was assigned to G-2, Central Intelligence, 
Criminal Investigation Division.  On remand, the veteran's 
unit records should be requested in an effort verify his 
presence at Bien Hoa Air Force Base in either August or 
September 1967.  

There is also evidence that the veteran has received 
treatment at the Boston Vet Center for PTSD.  A request for 
those records should be made upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the National Personnel 
Records Center and/or the JSRRC provide 
the unit history for Headquarters, Special 
Troops, and the General Staff for August 
and September 1969, and specifically any 
assignment of the veteran to duty at Bien 
Hoa Air Force Base during those time 
periods.  The veteran has indicated that 
he was attached to G-2, Special Troops, 
Central Intelligence, Criminal 
Investigation Division.  If the requested 
records are not available, a negative 
response should be obtained.

2.  After obtaining the appropriate 
authorization from the veteran, obtain the 
records of his treatment for PTSD at the 
Boston Vet Center.

3.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


